DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 1/1/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1, 2, 6, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyer (US 10,020,422; herein “Oyer”).
Regarding claim 1, Oyer discloses in Figs. 2-4 and related text a micro light emitting diode (micro LED), comprising:
a base substrate (316, see col. 6 line 16-19);
a first electrode (214, see col. 5 line 18) on the base substrate;
a first type doped semiconductor layer (208/210, see col. 4 line 24-25) on a side of the first electrode away from the base substrate;
a quantum-well layer (212, see col. 4 line 25) on a side of the first type doped semiconductor layer away from the first electrode;
a second type doped semiconductor layer (206, see col 4 line 30) on a side of the quantum-well layer away from the first type doped semiconductor layer; and
a second electrode (216, see col. 4 line 22) on a side of the second type doped semiconductor layer away from the quantum-well layer;
wherein an orthographic projection of the first type doped semiconductor layer on the base substrate covers, and has an area greater than, an orthographic projection of the first electrode on the base substrate;
an orthographic projection of the quantum-well layer on the base substrate covers, and has an area greater than, the orthographic projection of the first type doped semiconductor layer on the base substrate;
an orthographic projection of the second type doped semiconductor layer on the base substrate covers, and has an area greater than, the orthographic projection of the quantum- well layer on the base substrate; and
an orthographic projection of the second electrode on the base substrate covers, and has an area greater than, the orthographic projection of the second type doped semiconductor layer on the base substrate (see Figs. 3 and 4).
Regarding claim 2, Oyer further discloses wherein a cross-section of the micro LED along a plane intersecting with, and substantially perpendicular to, each of the first electrode, the first type doped 
Regarding claim 6, Oyer discloses in Figs. 2-4 and related text
an array of a plurality of micro light emitting diodes (micro LEDs) (see Fig. 4) on a base substrate  (316, see col. 6 line 16-19);
wherein a respective one of the plurality of micro LEDs comprises all of the remaining limitations in the same manner as applied to claim 1 above. 
Regarding claim 8, Oyer further discloses wherein a cross-section of the micro LED along a plane intersecting with, and substantially perpendicular to, each of the first electrode, the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode, has a substantially inverted trapezoidal shape (see Fig. 3).
Regarding claim 10, Oyer further discloses display apparatus, comprising the array substrate of claim 6, and one or more integrated circuits electrically connected to the array substrate (see col. 6 lines 4-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyer, as applied to claim 1 above, and in view of Ju et al. (US 2020/0411492; herein “Ju”).
Regarding claims 3-5, Oyer does not disclose 
a protection layer, wherein the protection layer is on at least one of perimeters of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode;
wherein the protection layer is on each of outer peripheral sides of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode;
wherein a first portion of the protection layer is on a side of the first electrode away from the quantum-well layer, and a second portion of the protection layer is on a side of the second electrode away from the quantum-well layer.
In the same filed of endeavor, Ju teaches in Fig. a micro-LED comprising 
a protection layer (149, see [0056]), wherein the protection layer is on at least one of perimeters of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode;

wherein a first portion of the protection layer is on a side of the first electrode away from the quantum-well layer, and a second portion of the protection layer is on a side of the second electrode away from the quantum-well layer (on outer, i.e. bonding, sides of each of 141 and 143).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Oyer by having a protection layer on each of outer peripheral sides of the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode, and on a side of each of the first and second electrodes away from the quantum-well layer, as taught by Ju, in order to provide protection to the micro-LED during device fabrication.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyer, as applied to claim 1 above, and in view of Yanagisawa et al. (US 2020/0381590; herein “Yanagisawa”).
Regarding claim 7, Oyer further discloses a bonding pad (318, see col. 6 line 36) in contact with the first electrode (214) and between the first electrode and the base substrate (316), and 
but does not explicitly disclose 
wherein a volume of the bonding pad is no more than a half of a total volume of the first electrode, the first type doped semiconductor layer, the quantum-well layer, the second type doped semiconductor layer, and the second electrode in the respective one of the plurality of micro LEDs.
In the same field of endeavor, Yanagisawa teaches in Figs. 9A, 11-12 and related text a volume of the bonding pad (31/35, see [0091] and [0112]) is chosen based on design considerations and minimized relative to the electrode size (see [0091]).
In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oyer, as applied to claim 6 above, and in view of Sakariya et al. (US 2014/0159064; herein “Sakariya”).
Regarding claim 9, Oyer further discloses 
an array of a plurality of thin film transistors on the base substrate (TFTs in 316, see Fig. 3-4 and col. 6 lines 19-34);
an electrode layer (322, see col. 6 line 38) on a side away from the base substrate;

the electrode layer is electrically connected to the second electrode (216) of the respective one of the plurality of micro LEDs.
but does not disclose 
a pixel definition layer defining a plurality of subpixel apertures;
an insulating layer on a side of the pixel definition layer away from the base substrate; and
a common electrode layer on a side of the insulating layer away from the base substrate;
wherein a drain electrode of a respective one of the plurality of thin film transistors is electrically connected to the first electrode of the respective one of the plurality of micro LEDs; and
the common electrode layer is a unitary layer.
In the same field of endeavor, Sakariya teaches in Fig. 15D and related text
an array of a plurality of transistors on the base substrate (100 and 120, see [0121]);
a pixel definition layer (110, see [0112]) defining a plurality of subpixel apertures;
an insulating layer (142, see [0125]) on a side of the pixel definition layer away from the base substrate; and
a common electrode layer (160, see [0187]) on a side of the insulating layer away from the base substrate;
wherein a drain electrode of a respective one of the plurality of thin film transistors is electrically connected to the first electrode of the respective one of the plurality of micro LEDs (via electrode 122, see [0120]; see also [0121]); and
the common electrode layer (160) is a unitary layer electrically connected to the second electrode (470, see [0187]) of the respective one of the plurality of micro LEDs.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Iguchi (US 2020/0343410) is cited for showing a micro LED display device having substantially inverted trapezoidial shaped elements.
Bibl et al. (US 2021/0313305) is cited for showing a micro LED display device having substantially trapezoidial shaped elements.
Ikeda et al. (US 2021/0082996) is cited for showing a micro LED display device having substantially trapezoidial shaped elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/13/2022